Citation Nr: 0015477	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$1,620.00 created by improved pension overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1947.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1996 decision of the Committee on 
Waivers and Compromises of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to waiver of recovery of a 
debt of $1,620.00 

resulting from an overpayment of improved pension benefits.  
In December 1998 and February 2000, the Board remanded this 
case in order to satisfy due process concerns.  Those 
concerns have been satisfactorily addressed, and the case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's failure to submit accurate income 
information constitutes bad faith.


CONCLUSION OF LAW

The veteran's bad faith precludes consideration of waiver of 
recovery of the improved pension overpayment.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1997); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends, essentially, that his overpayment 
indebtedness is not the result of bad faith.  Instead, he 
alleges that he "never received" the income that 

purportedly resulted in the overpayment, and as such was not 
guilty of any wrongdoing.  After a review of the record, 
however, the Board must conclude that his indebtedness is 
indeed the result of his bad faith, and that it must deny a 
waiver of recovery of the full, original amount of the 
indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1997) prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1999) precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (1999).  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  38 C.F.R. § 1.965(b)(3) (1999).  The Board 
also notes that any misrepresentation of material fact must 
be "more than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (1999).

In the instant case, the record clearly establishes that the 
veteran deliberately failed to report unearned income that he 
received in 1993.  It must be pointed out that VA advised him 
to report all changes in income to VA; a letter to that 
effect was sent to him in December 1993, advising him that 
"you must notify us immediately if you/your family receive(s) 
any income from a source other than that shown above.  You 
must also report any changes in the income shown above.  
Failure to inform the VA promptly of income changes may 
result in the creation of an overpayment in your account."  
Nonetheless, he failed to advise VA that he was in receipt of 
additional income; specifically, a post-determination notice 
associated with his claims folder notes that "the evidence 
consists of your signed statement certifying that you 
received unearned income during calendar year 1993 from the 
following sources:  Action Title Services Inc - $22,000...."  


It can only be concluded that the veteran purposefully sought 
to maximize his pension benefits, for whatever motive, by 
withholding required data on this additional source of 
income.  This position is supported by the fact that he also 
indicated, on the Improved Pension Eligibility Verification 
Report (Veteran With No Children), VA Form 21-0516, that he 
submitted in December 1993, that he received no monthly 
income from any source other than Social Security.  Likewise, 
on this form, he indicated, with regard to "annual income" 
such as total interest, dividends and "all other" income, 
that he received no such income whatsoever for the periods 
from November 1, 1992, through October 31, 1993, and from 
November 1, 1993, through October 31, 1994.  He also 
indicated, on this form, that he had no net worth, to include 
no real property.  The Board specifically notes that he 
indicated "0" in all appropriate places, and that he signed 
and dated the form.  It must again be concluded that his 
apparent failure to report the $22,000 he is shown to have 
received in 1993 was based on an attempt to receive as much 
pension as possible, notwithstanding the legal requirements 
that improved pension benefits be offset by income.  See 
38 U.S.C.A. § 1541 (West 1991).  The Board's position is 
reinforced by the fact that he indicated in January 1997, in 
support of his assertion that he did not act in bad faith, 
that in 1993 "I had only my social security check and the 
small amount from the trailer..." (emphasis added), 
notwithstanding his signed statement in December 1993 that he 
was in receipt of only Social Security benefits, and that he 
had no other income whatsoever.

After consideration of the pertinent evidence, the Board must 
concur with the Committee's finding in December 1996 that the 
veteran's failure to report his unearned income constitutes 
bad faith, in that he sought to obtain an unfair advantage 
with regard to the payment of improved pension benefits.  
Richards v. Brown, 9 Vet. App. 255 (1996).  He had knowledge 
of the likely consequences - that is, payment of pension 
benefit amounts to which he was not legally entitled - and 
his actions resulted in a loss to the Government, in the form 
of that additional and improperly obtained money.


In view of the Board's finding that the veteran acted in bad 
faith, it is concomitantly precluded from granting a waiver 
of his debt of $1,620, which was created by improved pension 
overpayment in that amount.  38 C.F.R. § 1.965(b) (1999).


ORDER

Entitlement to waiver of recovery of a debt in the amount of 
$1,620.00 created by improved pension overpayment is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

